Order entered August 27, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00349-CR

                           RONALD GAYLON ROSSER, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 199th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 199-81000-2015

                                            ORDER
       The reporter’s record was due July 3, 2019. When it was not filed, we notified court

reporter Robyn Rodriguez by postcard dated July 5, 2019 and directed her to file the reporter’s

record by August 5, 2019. To date, the reporter’s record has not been filed and we have had no

communication from Ms. Rodriguez.

       We ORDER the complete reporter’s record filed BY SEPTEMBER 27, 2019. We

caution Ms. Rodriguez that the failure to file the reporter’s record by that date will result in the

Court taking whatever remedies it has available to ensure that the appeal proceeds in a timely

fashion, which may include ordering that she not sit until the complete reporter’s record is filed.
        We DIRECT the Clerk to send copies of this order to the Honorable Angela Tucker,

Presiding Judge, 199th Judicial District Court; Robyn Rodriguez, court reporter; and to counsel

for all parties.




                                                   /s/    CORY L. CARLYLE
                                                          JUSTICE